Honorable Jim Bates, Chairman            opinion No. t+ 1067
Legislative Property Tax Committee
105 West Riverside Drive                 Re:   Whether the provisions of
Austin, Texas 78704                            Article 664-3, Vernon's
                                               Civil Statutes (State Pur-
                                               chasing Act), apply to the
                                               Legislative Property Tax
                                               Committee created by Article
Dear Senator Bates:                            7100, Vernon's Civil Statutes.

          Your request for an opinion on the above subject matter
asks whether the Legislative Property Tax Committee is required to
purchase supplies, materials and equipment through the State-Board
of Control or whether the Legislative Property Tax Committee may
make such purchases itself.

          Senate Bill 414, Acts 62nd Legislature, R.S. 1971, Ch. 221,
page 1063, amends Article 7100, Revised Civil Statutes of Texas,
1925. Section 1 of Article 7100, as amended, creates the Legislative
Property Tax Committee.  Subdivision (f) of Section 3 of Article 7100,
as amended, provides:
          II
           . . .

          "(f) The Committee shall have power and
     authority to expend its funds, hereinafter pro-
     vided, to employ and compensate all necessary
     consultants, investigators and other personnel,
     to contract for materials and services as re-
     quired and to pay travel, telephone and other
     official expenses approved by the Committee."

          Section 5 of Article 664-3, Vernon's Civil Statutes, as
amended by Senate Bill 373, Acts 62nd Legislature, R.S. 1971, Ch.
57, page 109, provides in part:

          "Sec. 5. The Board shall purchase all supplies,
     materials, servrces and equipment used by each



                                -5212-
                                                             .   ,




Hon. Jim Bates, page 2             (M-1067)



    department of the State government, including
    the State Prison System, and each eleemosynary
    institution, Teachers College, Agricultural and
    Mechanical College, University of Texas, and each
    and all other State schools or departments of the
    State government heretofore or hereafter created,
    such supplies to include furniture and fixtures,
    technical instruments and books, and all other
    things required by the different departments or
    institutions, including perishable goods.   . . ."
     (Emphasis added).

          Subdivision (c) of Section 3 of Article 6~64-3, Vernon's
Civil Statutes, defines "Department of State Government" as follows:

          "(c) The term 'Department of State Govern-
     ment' includes only departments and agencies of
     the type heretofore required to make purchases
     through the Board of Control. River authorities,
     conservation and reclamation districts, and other
     political subdivisions created by the Legislature
     are not required to purchase through the Board
     of Control unless some other statute specifically
     requires it."

          We find no provision in Senate Bill 414, Acts 62nd Legisla-
ture, R.S. 1971, which exempts the Legislative Property Tax Committee
from the provisions of Article 664-3, Vernon's Civil Statutes. YOU
are accordingly advised that purchases of supplies, materials and
equipment by the Legislative Property Tax Committee are to be made
through the State Board of Control pursuant to the provisions of
Article 664-3, Vernon's Civil Statutes.

                         SUMMARY

          Purchases of supplies, materials and equip-
     ment by the Legislative Property Tax Committee
     are to be purchased through the State Board of
     Control pursuant to the provisions of Article
     664-3, Vernon's Civil Statutes.




                                     ey General of Texas
.     .




    Hon. Jim Bates, page 3         (M-1067)



    Prepared by John Reeves
    Assistant Attorney General

    APPROVED:
    OPINION COMMITTEE

    Kerns Taylor, Chairman
    W. E. Allen, Co-Chairman
    Malcolm Quick
    Max Hamilton
    Rex White
    Marietta Payne

    SAMUEL D. MCDANIEL
    Staff Legal Assistant

    ALFRED WALKER
    Executive Assistant

    NOLA WHITE
    First Assistant




                                 -5214-